                   Case: 1:19-mc-00002-SL Doc #: 1 Filed: 01/04/19 1 of 2. PageID #: 1
                                                                                               David R. Posteraro I Partner
                                                                   Direct: 216.736.7218 I Cell: 216.409.0360 I drp@kjk.com
                                                                              One Cleveland Center I 1375 East Ninth Street
                                                                                   29th Floor I Cleveland, Ohio 44114-1793
KOHRMAN I JACKSON I KRANTZ                                 Main: 216.696.8700 I Toll-free: 888.696.8700 I Fax: 216.621.6536



January 4, 2019

Clerk's Office
U.S. District Court for the Northern District of Ohio
                                                                                                                                -.-:_-,cft

                                                                                                                                  ,,,_;_�
801 W. Superior Avenue #100

                                        1: 19 NC Z
Cleveland, OH 44113                                                                                                  --0
                                                                                                                      >
                                                                                                                      -::
        Re:   Application for DMCA Subpoena                                                                           i'-;-:

                                              JUDGE LIOI
                                                                                                                        {"�
                                                                                                                         r-,)


Dear Sir or Madam:

On behalf of our client, The NOCO Company (hereinafter "NOCO"), we respectfully request that
the Clerk issue a subpoena pursuant to 17 U.S.C. § 512(h).

By way of background, Section 512(h) of the Digital Millennium Copyright Act provides that a
"copyright owner or a person authorized to act on the owner's behalf may request the clerk of
any United States District Court to issue a subpoena to a service provider for identification of an
alleged infringer in accordance with this subsection." 17 U.S.C. § 512(h}(l}. For a subpoena to
be issued, Section 512(h) requires that a copyright owner file the following with the Clerk:

                      (1) A copy of the notification required by Section 512(c}(3)(A);

                      (2) A proposed subpoena; and

                      (3) A sworn declaration to the effect that the purpose for which the subpoena is
                          sought is to obtain the identity of an alleged infringer and that such information
                          will only be used for the purpose of protecting rights under this title.

Accordingly, attached for filing with the Clerk are NOCO's notification pursuant to Section
512(c}(3}(A}, a proposed subpoena, and a sworn declaration. As NOCO has complied with the
requirements of the statute, we ask that the Clerk pursuant to Section 512(h)(4} expeditiously
issue and sign the proposed subpoena and return it to NOCO (c/o undersigned counsel) for
service on the subpoena recipient.

 Receipt # 14660110645




  iii MERITAS
..............
                                       ®


                 LAW FIRMS WORLDWIDE                  KJK.COM                             CLEVELAND + COLUMBUS
Case: 1:19-mc-00002-SL Doc #: 1 Filed: 01/04/19 2 of 2. PageID #: 2
